Citation Nr: 0004357	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  98-12 484 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for amputation of the 
right great toe.

2.  Entitlement to an increased (compensable) evaluation of 
fracture of right great toe.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran had active service from September 1952 to June 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 decision of the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO), which denied an increased (compensable) 
evaluation for the veteran's service-connected right great 
toe and denied entitlement to service connection for 
amputation of the right great toe.

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for his right great toe disability to 
the VA Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999).  
That regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

1.  Residuals of a fracture of the right great toe are 
manifested by periarticular pathology productive of painful 
motion and swelling. 

2.  Competent medical evidence of record reveals that the 
right great toe has not been amputated. 


CONCLUSIONS OF LAW

1.  Fracture of the right great toe is 10 percent disabling.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5284 (1999).

2.  The veteran has not submitted a well grounded claim of 
entitlement to service connection for amputation of the right 
great toe.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased evaluation

The veteran contends that his service-connected residuals of 
right great toe fracture are worse than the current 
evaluation contemplate.  Specifically, he states he cannot 
experiences constant pain and occasional swelling in right 
great toe and that standing for long periods of time 
aggravates it.

Initially, the Board finds that the veteran has submitted 
evidence which is sufficient to justify a belief that his 
claim for an increased evaluation for residuals of fracture 
of the right great toe is well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).  That is, a claim that a disability has 
become more severe where the disability was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher evaluation is justified due to an 
increase in severity since the original evaluation.  
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  The 
veteran has been recently examined and his medical records 
have been obtained.  See Schafrath v. Derwinski, 1 Vet. App. 
589, 595 (1991).  All relevant facts on this issue have been 
properly developed and the duty to assist has been met. 38 
U.S.C.A. § 5107(a).

The veteran's May 1954 separation examination indicated that 
the veteran fractured his right great toe and suffered 
occasional mild symptoms during service.  Subsequent VA 
medical records from 1994 to 1995 show complaints and 
treatment for pain, swelling, and calluses of the feet.  In 
June 1995, the RO established service connection for 
fractured right great toe and assigned a noncompensable 
evaluation under Diagnostic Code 5284.

Under Diagnostic Code 5284 of Schedule For Rating 
Disabilities, moderate residuals of a foot injury warrant a 
10 percent evaluation; moderately severe residuals warrant a 
20 percent evaluation; and severe residuals warrant a 30 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5284 
(1999).  A 10 percent evaluation is also warranted for a 
severe unilateral hallux valgus, if equivalent to amputation 
of the great toe, or if operated on with a resection of the 
metatarsal head.  38 C.F.R. § 4.71a, Diagnostic Code 5280 
(1999).  Moderate malunion of or non-union of tarsal or 
metatarsal bones warrants a 10 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5283.  Degenerative arthritis 
established by X-ray findings will be evaluated on the basis 
of limitation of motion of the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003-5010 
(1999).  However, there are no Diagnostic Codes which address 
limitation of motion of the toe.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (1999).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (1999), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown,  8 Vet. App. 
202 (1995).  

In addition, periarticular pathology productive of painful 
motion is entitled to a compensable evaluation 38 C.F.R. 
§ 4.59 (1999).  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  Crepitation either in the 
soft tissues such as the tendons or ligaments, or crepitation 
within the joint structures should be noted carefully as 
points of contact which are diseased.  Flexion elicits such 
manifestations.  The joints involved should be tested for 
pain on both active and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

VA medical and hospital records from 1994 to 1996 pertain to 
treatment of ulcerations on the left and right foot and 
amputation of the right 5th toe.  An October 1996 VA medical 
record  assessed chronic osteomalacia of the right foot.  At 
a September 1998 VA examination, the veteran complained of 
constant pain and occasional swelling in his right great toe.  
He reported that standing aggravated the pain in the right 
great toe and that he could not walk during flare-ups.  It 
was noted that his right 5th toe had been amputated.  On 
evaluation, swelling in the right great toe was described as 
2+ and there was a hypertrophied nail.  A callus on the 
medial aspect of the right great toe was noted.  He could not 
raise his toes and walked with a walker.  There was right 
hallux valgus to 5 degrees.  X-ray evaluation of the right 
foot revealed a calcaneal spur and diffuse osteopenia with 
unchanged neuropathic joints as well as diffuse soft tissue 
swelling.  The diagnoses included calcaneal spur on the right 
with diffuse osteopenia and neuropathic joints.

Unfortunately, the VA examination was remarkable in 
determining whether the service-connected fracture resulted 
in disability.  Rather, the examination concentrated on the 
non-service connected disabilities.  The veteran is service-
connected for the fracture and he has complained of pain due 
to the toe fracture.  He is competent to report his symptoms 
and the service medical records noting mild symptoms supports 
his claim.  There is nothing in the record that refutes the 
veteran's statements and reexamination would result in a 
waste of resources.

The Board notes that the veteran has complained of pain and 
swelling in the right great toe, and VA medical records and 
examinations have supported such statements.  In essence, 
there is periarticular pathology productive of painful motion 
warranting the minimum compensable evaluation assignable for 
the joint.  Accordingly, under section 4.59, these findings 
warrant a 10 percent disability evaluation.  

In making the determination that the veteran's residuals of 
right great toe fracture is no more than 10 percent 
disabling, the Board has specifically considered the guidance 
of DeLuca v. Brown, 8 Vet. App. 202 (1995).  We again note 
that there are no limitaiton of motion codes for the toes.  
Johnson v. Brown, 9 Vet.App 7 (1996).  The toe is not 
amputated and no professional has established that the 
service-connected disability is equivalent to amputation.  
Although the RO rated the disorder as a foot injury, the 
service connected disability is limited to the toe.

Thus, if rated on par with a foot injury, the disorder would 
be only moderate.  See 38 C.F.R. Part 4, Diagnostic Code 
5284.  As noted above, there are no Diagnostic Codes that 
address limitation of motion of the toes and thus Diagnostic 
Code 5003-5010 would not be applicable to granting an 
evaluation in excess of 10 percent.  In view of the 
foregoing, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 10 percent for a fracture of the right great toe. 

4.14

The Board is aware that the veteran has multiple problems 
involving the lower extremities.  He has diabetes the fifth 
toe is amputated.  There is hallux valgus, spurs, osteopenia 
and neuropathic joints.  However, the veteran is only service 
connected for the great toe.  No competent person has 
attrbiuted any of the other manifestations to the fracture of 
the toe.  

The evaluation of the same disability 
under various diagnoses is to be avoided.  
Disability from injuries to the muscles, 
nerves, and joints of an extremity may 
overlap to a great extent, so that 
special rules are included in the 
appropriate bodily system for their 
evaluation.  Dyspnea, tachycardia, 
nervousness, fatigability, etc., may 
result from many causes; some may be 
service connected, others, not.  Both the 
use of manifestations not resulting from 
service-connected disease or injury in 
establishing the service-connected 
evaluation and the evaluation of the same 
manifestation under different diagnoses 
are to be avoided.

38 C.F.R. § 4.14 (1999).  The Board may not consider the 
nonservice-connected impairments when evaluating the service-
connected great toe disability.  Ultimately, the Board is 
left with the impression that the service connected 
disability results in periarticular pathology productive of 
painful motion and no more.  Such impairment warrants the 
minimum compensable evaluation in accordance with 38 C.F.R. 
§ 4.59.

II.  Service connection

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well grounded claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table); see also 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303 (1998); Layno v. Brown, 6 Vet. App. 
465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

In the instant case, the veteran, in an October 1997, alleged 
that he is entitled to service connection for the amputation 
of his right great toe.  However, an August 1998 VA medical 
examination reveals that the veteran's right great toe is 
present as there were medical findings pertinent to the right 
great toe, including a callus in the medial aspect and 
swelling of 2+.  The Board notes that case law has found that 
the veteran is competent to report that on which he has 
personal knowledge, that is what comes to him through his 
senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).   Here, 
however, the competent medical evidence of record does not 
support such allegation, and reveals that the right great toe 
is present, thus indicating that the claim is not plausible 
or possible.  See Caluza, 7 Vet. App. at 507; see also 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995); Edenfield v. 
Brown, 8 Vet. App. 384 (1995); Grottveit, 5 Vet.App. at 93.   

Therefore, the Board concludes that the veteran's claim for 
amputation of the right great toe is not well grounded.  
Accordingly, the claim for service connection for amputation 
of the right great toe is denied.  38 U.S.C.A. § 5107 (West 
1991).

In the alternative, if we assume that a person is competent 
to report that a toe has been amputated and even if 
38 U.S.C.A. § 1154 (West 1991) were applicable, the claim 
would be denied on the merits because the veteran does not 
have amputation of the great toe.  In the absence of current 
disability, there can be no valid claim.  On a merits based 
determination, the objective evidence of a great toe that is 
still on the foot requires the denial of service connection 
based on a claim that the toe has been amputated.  We 
conclude that a doctor's opinion to the effect that a great 
toe is present is more probative than a lay opinion that the 
great toe has been amputated.  There is no doubt to be 
resolved.  Lastly, we are left with the impression that the 
veteran has confused his little toe with his big toe.



ORDER

A 10 percent evaluation for residuals of a fracture of the 
right great toe is granted, subject to the laws and 
regulations governing the award of monetary benefits. Service 
connection for amputation of the right great toe is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

